       Case 3:20-cv-00042-BSM Document 15 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JAMES DARRIS                                                                   PLAINTIFF


v.                          CASE NO. 3:20-CV-00042-BSM

ANDREW SAUL,                                                                 DEFENDANT
Commissioner of Social Security Administration


                                      JUDGMENT

      Consistent with the order entered on this day, this case is remanded for further review.

      IT IS SO ORDERED this 9th day of October, 2020.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
